DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Schwartz et al. (US Pub No. 2014/0004874) discloses an 
apparatus includes a plurality of transceivers positioned to transmit and/or receive signals that pass through at least a portion of a structure of interest, wherein each of the transceivers receives a signal from at least one of the other transceivers, and a processor using the strength of the received signals, the locations of the transceivers, prior knowledge of building practices, and exterior characteristics of the structure to produce a map of the structure of interest and/or to detect movement of persons in the structure of interest. A method of producing a map of the structure of interest and/or detecting the movement of persons in the structure of interest is also provided.  See abstract.
Prior art such as Wilson et al. (US Pub No. 2012/0146788) discloses systems 
and methods are provided for device-free motion detection and presence detection within an area of interest. A plurality of nodes, configured to be arranged around the area of interest, form a wireless network. The plurality of nodes transmit wireless signals as radio waves and receive transmitted wireless signals. The received signal strength (RSS) of the transmitted wireless signals between the plurality of nodes are measured and a value is reported. A computing device receives the reported values for the measured RSS and tracks the reported values over time. The computing device processes the reported values using an aggregate disturbance calculation to detect motion and presence within the area of interest. The computing device may notify notification device of a detected disturbance within the area of interest.  See abstract.
Prior art such as Kashyap et al. (US Patent No. 9,786,138) discloses a method 
and system for detecting an intruder is provided. The method includes monitoring received signal strength in a wireless router and creating a profile of the received signal strength as monitored during a learn mode. The method includes comparing activity of the received signal strength in the wireless router, during an intruder detection mode, to the profile and issuing a notification, based on the comparing, wherein at least one step of the method is performed by a processor.  See abstract.
Prior art such as Agrawala et al. (US Pub No. 2005/0055568) discloses a system 
for detecting the presence of an intruder in a protected area utilizes a received signal strength indicator (RSSI) value of signals broadcast from transmitting stations deployed in the protected area. The system includes monitoring points for receiving broadcast signals, measuring the RSSI values of the received signals, and transmitting the measured RSSI values to a security system server. The security system server analyzes the RSSI values, and initiates security measures when the physical security of the protected area is violated which is detected when the measured RSSI values deviate from a predetermined strength of the broadcast signals. The security system also has the ability to track objects in the protected area and keep track of their movement in real time and report such movement. The system may be based on a Wi-Fi infrastructure in the protected area.  See abstract.
Prior art fail to disclose “…said first pair exchanging a first set of wireless signals 
when a human is present at said first position; said computer server receiving a first set of signal data from said first pair, said first set of signal data comprising data about properties of said first set of wireless signals; said computer server creating a first signal profile for wireless communications within said first pair, said first signal profile being based at least in part on said properties of said first set of wireless signals in said first set of signal data when said human is present at said first position; said second pair exchanging a second set of wireless signals when a human is present at said second position; said computer server receiving a second set of signal data from said second pair, said second set of signal data comprising data about properties of said second set of wireless signals; said computer server creating a second signal profile for wireless communications within said second pair, said second signal profile being based at least in part on said properties of said second set of wireless signals in said second set of signal data when said human is present at said second position; and said computer server tracking said human from said first position to said second position, by determining that said first signal profile is matched and said second signal profile is not matched subsequently followed by determining said second signal profile is matched and said first signal profile is not matched.” as required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645    
May 10, 2022